WiNsnow, O. J.
(dissenting). The only proof of the value of the goods was the general statement of the wife, received against objection to its competency, that they were worth $85. The well established principle is that when the wife has acted as agent of her husband she may testify as a witness for him with regard to any act done by her, or fact transpiring in the course of her agency and within its scope. Chunot v. Larson, 43 Wis. 536; O'Conner v. Hartford F. Ins. Co. 31 Wis. 160; Goesel v. Davis, 100 Wis. 678, 76 N. W. 768. As to any general fact disconnected with her representative character, she is incompetent to speak as a witness. O'Conner v. Hartford F. Ins. Co., supra. It has not been possible for me to see how the general question as to the value of the goods can be considered as being a fact in any way connected with her representative character as the agent of her husband to make the shipment.
*267I find no evidence in the case showing that the railroad company which received the goods for shipment was ever asked to change the valuation fixed in the receipt to $100. The utmost shown by the evidence-is that Mrs. Tradewell’s bajpther took the book to the freight office and received the receipt with the valuation of $10 written on its face, that when he delivered the receipt to_Mrs. Tradewell she read it and asked him to have the valuation changed, that he took it to the agent and told him he wanted the valuation changed, and the agent said it was not necessary, and that he then took the-receipt. It nowhere appears, so far as I can ascertain, that any request to change the valuation to $100 or any other definite sum was ever made. In tips state of the evidence I am unable to perceive how it canche said that the effect of the valuation clause has been changed, '
Maeshall and Barates, JJ. We concur in the foregoing .dissenting opinion by Mr. Chief Justice WiNsnow.